Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered October 5, 2006, convicting him of sexual abuse in the first degree, criminal possession of a weapon in the fourth degree, menacing in the second degree, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*734The defendant’s arguments regarding alleged improper summation remarks are unpreserved for appellate review (see CPL 470.05 [2]; People v Jackson, 41 AD3d 498, 499 [2007], lv denied 9 NY3d 876 [2007]; People v Hines, 18 AD3d 882, 883-884 [2005]; People v Morris, 2 AD3d 652, 653 [2003]). In any event, the challenged remarks constituted fair comment on, or reasonable inferences drawn from, the evidence, or were harmless (see People v Johnson, 3 AD3d 581, 582 [2004]; People v Adamo, 309 AD2d 808, 809-810 [2003]; cf. People v Ashwal, 39 NY2d 105, 109-110 [1976]). Skelos, J.E, Santucci, Balkin and Chambers, JJ., concur.